Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 February 2022 has been entered.

CLAIMS UNDER EXAMINATRION
             Claim 1 is pending and has been examined on their merits.

PRIORITY
The Applicant claims priority to CN201811573303.7. A certified translation has not been provided.

WITHDRAWN REJECTIONS
The previous rejections have been withdrawn due to claim amendment.

NEW GROUNDS OF REJECTION
New grounds of rejection have been necessitated by claim amendment.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites mixing the biological composition with water in a weight ratio of “5-10 to 95-90”. As written, it is unclear what the ratio is. It is unclear if the claim means the biological composition is “5-10” and the water is “95-90”, or if the claim means the biological composition is 5-95 and the water is 10-90. Appropriate correction is required. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. (Preparation method of soil repairing agent for removing pesticide residues. CN108239537A published July 2018) in view of Medoff et al. (previously cited; Processing Biomass. WO 2008/073186 A2), Bolivar-Telleria (previously cited; Second-Generation Bioethanol from Coconut Husk. BioMed Research International Volume 2018, pages 1-20), Kooravand et al. (previously cited; Enhanced ethanol production from Glycyrrhiza glabra residue by fungus Mucor hiemalis. Industrial Crops & Products 108 (2017) 767–774; published online 05 August 2017), Lyons et al. (previously cited; Compositions and methods for conversion of lignocellulosic material to fermentable sugars and products produced therefrom. Patent 8,658,407 2014), Deka et al. (previously cited; Enhanced Cellulase Production from Bacillus subtilis by Optimizing Physical Parameters for Bioethanol Production. ISRN Biotechnology Volume 2013, pages 1-11, 2013), Popp et al. (previously cited; Biofuels and Their Co-Products as Livestock Feed: Global Economic and Environmental Implications. 2016. Pages 1-26) and Conrad et al. (Homemade Non-Toxic Pesticides for Tomato Plants. (2011 pages 1-11) as evidenced by Ellingham et al. (Coir Fiber Cross Section. Cornell University 1998), Merriam Webster Dictionary (definitions: coir and comminute), Lawford et al. (previously cited; Conditions that Promote Production of Lactic Acid by Zymomonas mobilis in Batch and Continuous Culture. Applied Biochemistry and Biotechnology. Vol. 70-72, 1998, 173-185) and Dictionary.com (previously cited; powder, dried).


Lu is directed to a preparation method of a soil remediation agent for removing pesticide residues (see “Technical Field” section). The reference teaches “to protect the ecological environment and the safety of agricultural products, there is an urgent need to develop a green environmental protection product for removing pesticide residues in soil” (last sentence of “Background technique” section). The art discloses a microbial fermentation comprising:
(1) Take the dried milk thistle shell, crush it, soak it in cellulase buffer solution with the mass fraction of 1%-3%, the pH is 4.5-5.0, the immersion time is 5-6 hours, filter, wash until neutral, dry material. 

The art teaches the comminution in step (1) is preferably comminuted to 20-40 mesh (fourth section of “Summary of invention). 

As set forth above, the art teaches adding the dried, crushed shell to a cellulase buffer with a pH 4.5-5.0 (hence, between 4.5 to 5.5). Because the art treats with a cellulase enzyme, it is interpreted to produce an enzymatic hydrolysate.

As evidenced by Merriam Webster, comminution is “to reduce to minute particles” (Merriam Webster). Therefore the 20-40 mesh is interpreted to refer to the size of the crushed shell. As evidenced by Kooravand et al. 20-50 meshes encompasses size of less than 840 μm and larger than 297 μm (page 768, left column, section 2.1). Therefore all of the particles taught by Lu are interpreted to be less than 2mm.

Lu teaches the following step:

(2)The appropriate amount of dry yeast is uniformly mixed with the material obtained in the step (1), and the fermentation is carried out for 7-10 days under the conditions of 20-35 ° C and an initial pH of 6.0-7.0 to obtain the microorganism fermented product.

Therefore the art teaches the enzymatic hydrolysate is added to a composition comprising yeast.

In Example 6, Lu applies the composition to a soil sample. The art teaches the composition can be used for soil remediation ( see page 1, third section from the bottom of page). Therefore the art teaches the composition can be applied to soil.
Lu teaches the product can be dried (page 1, second section under ‘Summary of the invention”). In Example 6, the art teaches the product is mixed, and teaches ensuring the water content is 20% to 30%. This is interpreted to be a step of reconstitution prior to use.
While Lu discloses the use of milk thistle shell, the art is silent regarding the use of coconut shell as a biomass feedstock in the disclosed method.

While Lu discloses the use of plant shells (hence, an agricultural waste), the art is silent regarding the use of a dried licorice powder as a biomass feedstock in the disclosed method.

While Lu is interpreted to disclose a cellulase hydrolysis for 6-7 hours, the art is silent as to whether the step can be performed for at least 36 hours.

While Lu discloses the use of yeast, the art is silent regarding how the yeast are prepared.

While Lu teaches a fermentation step comprising yeast, the art does not disclose whether a lactic acid bacteria and Bacillus subtilis can also be used in the fermentation.

While Lu teaches the product is dried, the art does not teach lyophilization.

While Lu directs one to pay attention to adjust time and dosage, the art does not explicitly teach application one week before harvest.

While Lu teaches the microbial ferment can be used to protect agricultural products, Lu is silent regarding treatment of rice, cucumber or tomato.  
Lu teaches the use of a citric acid-sodium citrate buffer solution as a cellulase buffer (page 2, third paragraph). The art is silent regarding the amount of cellulase in said buffer.

Medoff et al. disclose a method of processing biomass to produce a useful product by fermentation (Abstract). The invention features methods of changing a molecular structure of a biomass feedstock that include preparing the biomass feedstock by reducing one or more dimensions of individual pieces of biomass; pretreating the biomass feedstock using two or more different pretreatment methods that each change the molecular structure (page 2, second paragraph). Reducing one or more dimensions of individual pieces of biomass can include, e.g. shearing, cutting, or grinding. In some embodiments, the two or more pretreatment methods are applied to the biomass feedstock at or about the same time (See middle of page 2). The art teaches size reduction by shearing and passing through a screen with an average opening size of 1.59 mm or less (page 30, third paragraph). The art teaches the shearing processes can take place on dry material (e.g., having less than 0.25 percent by weight absorbed water) (page 82, last paragraph). Therefore the art suggests the use of dried material with less than 0.25% water content. As evidenced by Dictionary.com, a powder is any solid substance reduced to a state of fine, loose particles by crushing, grinding, disintegration, etc. The particles taught by Medoff are therefore interpreted to read on a powder.

Medoff teaches (page 4, second paragraph): 

Examples of biomass feedstock include paper, paper products, paper waste, wood,
particle board, sawdust, agricultural waste, sewage, silage, grasses, rice hulls, bagasse, cotton,
jute, hemp, flax, bamboo, sisal, abaca, straw, corn cobs, corn stover, switchgrass, alfalfa, hay,
rice hulls, coconut hair, cotton, synthetic celluloses, seaweed, algae, or mixtures of these. 

Therefore Medoff suggests the use of coconut hair as a biomass feedstock. As evidenced by Ellingham et al., it is well known in the art that coconut hair is also known as coconut coir. As evidenced by Merriam Webster Dictionary, coir is from the outer husk of the coconut. Examiner interprets the coconut husk to read on a coconut shell. Therefore Medoff is interpreted to suggest the use of a coconut shell as a biomass feedstock.

Medoff teaches hydrolysis with a cellulase (page 83, second to last paragraph). Treatment with cellulase is usually carried out at temperatures between 30°C and 65°C. Cellulases are active over a range of pH of about 3 to 7 (last paragraph of page 90). The art teaches saccharification can last up to 120 hours (first paragraph of page 91). Therefore the art teaches hydrolysis using a cellulase at a pH that encompasses 4.5 to 5.5 for at least 36 hours. 

Medoff discloses fermentation can be performed using a fermenting microorganism such as yeast (fourth paragraph page 88). Examiner notes Madoff suggests the use of a Saccharomyces species as a fermenting microorganism (page 88, fourth paragraph), and teach the use of Saccharomyces cerevisiae and identifies it as a “wine yeast (page 115, first paragraph). It is well known in the art that wine is made by fermenting grapes. Therefore Medoff is interpreted to suggest using a yeast prepared by fermenting grapes.

Medoff also teaches the use of fermenting bacteria (page 89, first paragraph). The art suggests the use of Zymomonas mobilis (same section). As evidenced by Lawford et al., Zymomonas mobilis produces lactic acid. 

After fermentation, Medoff teaches centrifugation can be used to separate solids (last paragraph of page 92).The art teaches coproducts are produced (Figure 1). Dried distillers grains and solubles (DDGS) is identified as a coproduct (page 98, second paragraph). Examiner interprets DDGS to be a microbial fermentation product.

Kooravand et al. teach glycyrrhiza glabra residue (GGR) contains 30.5% cellulose and 23.0% hemicellulose and can be considered as a promising low-cost and non-edible feedstock for production of ethanol. The art discloses the production of hydrolysates using cellulase (page 769, left column, 2.8) and fermentation of hydrolysates to produce ethanol (see page 769, left column, 2.11). It is noted the art teaches hydrolysis using cellulase is performed in a sodium citrate buffer (page 769, left column, first full paragraph).

The reference teaches the following (page 768, left column, section 2.1):
Licorice (Glycyrrhiza glabra) residue was provided by Atran Daru Company. The raw material was initially dried at ambient temperature, partially chopped and hammer-milled (Retsch,Germany) and finally screened to achieve a size of less than 840 μm and
larger than 297 μm (20–50 meshes). Although particle size reduction is an expensive operation and the economic arguments in favor of this approach are challenging, it is essential to increase substrate accessible surface area and decrease cellulose crystallinity and its degree of
polymerization.

As evidenced by Dictionary.com, a powder is any solid substance reduced to a state of fine, loose particles by crushing, grinding, disintegration, etc. Therefore the art teaches a licorice powder with a particle diameter not more than 2mm. It is noted the art teaches the use of dried materials. As evidenced by Dictionary.com, dried means free from moisture. Kooravand teaches cellulase is in a sodium citrate buffer (hence, citric acid-sodium citrate) (supra). The art teaches the use of 20 FPU cellulase per gram GGR (Glycyrrhiza glabra residue) (page 771, let column, last paragraph).

Deka et al. teach Bacillus subtilis and Z. mobilis can be used together in a fermentation (page 4, left column, section 2.7).  Examiner notes the art teaches the use of a lignocellulosic biomass in said fermentation (See section 2.1 of Materials and Methods).

Bolivar-Telleria teaches coconut palm (Cocos nucifera) is an important commercial crop in many tropical countries, but its industry generates large amounts of residue. The three main components of lignocellulosic biomass, cellulose, hemicellulose, and lignin, form a strong matrix, which gives it recalcitrance, meaning low enzyme digestibility (page 3, right column, second paragraph). Bolivar-Telleria teaches pretreatment is the substrate preparation to make the enzymatic hydrolysis more effective by mechanically reducing cellulose crystallinity. In the case of coconut husk, it is dried, ground, and sieved to obtain a powder (page 4, left column, second paragraph). Bolivar-Telleria teaches a cocktail of enzymes composed of cellulases and hemicellulases that work in synergy is needed to effectively hydrolyze the cellulose and hemicellulose. These enzymes are naturally produced by various fungi (hence, yeast) and bacteria (page 4, right column, second paragraph of Hydrolysis). The art teaches using a combination of microorganisms (cofermentation) can increase ethanol yield (page 7, right column, first paragraph). In Table 4, the art discloses fermentation strategies that combine S. cerevisiae (yeast) and Z. mobilis (a lactic acid bacteria).

Lyons et al. teach compositions and methods for the conversion of lignocellulosic material to fermentable sugars and to products produced therefrom (e.g., ethanol, foodstuffs, etc.) (Abstract). The art identifies agricultural residues as a lignocellulosic material (column 12, line 52; column 61, line 29). The art teaches fermentation may be conducted for 5 to 10 days (column 5, line 23; column 9, line 10). The art teaches DDGS can be freeze dried for storage (column 18, line 26).

Popp teaches co-products from biofuel production are an important and valuable component of the biofuels sector and the global feed market (Abstract). The art teaches the following (page 18, start of last paragraph through first paragraph of page 19):
A potential market for DDGS and oilseed meals that biofuel producers may consider is the
fertilizer/agriculture market. DDGS and oilseed meal co-products can be effective fertilizer sources
for plants. In addition to containing most macronutrients and micronutrients needed to support plant
growth, these co-products have low C:N ratios, which means that they are rapidly decomposable and
can release nutrients to plants in a timely manner. This property is of particular interest to organic agriculture markets, where nutrient sources and fertilizers containing enough readily mineralizeable N
to impact yield are scarce. Competition with animal feed markets has prevented widespread adoption
of biofuel co-products as fertilizers. DDGS and many oilseed meals hold more value as an animal feed
than as a fertilizer source, therefore animal producers are willing to pay for feed materials based on feed
value instead of the lower fertilizer value. However, fertilizer markets may become more appealing to
biofuel producers due to over-production of DDGS, high costs of oilseed meals, DDGS feed quality
issues, and interest from organic growers in alternative nutrient-rich fertilizer sources.

Conrad teaches tomatoes must be protected from airborne and soilborne garden pests that attack the foliage and fruits of tomato plants, causing severe damage. If left untreated, these pests will destroy your plants (page 2, first paragraph). The art teaches pesticides made with natural, non-toxic ingredients are safer for you and your garden (same cited section). The art teaches the leaves of the tomato can be seated (see page 2, section titled “Sprays”). 

As set forth above, Lu uses milk thistle shells to produce a microbial fermentation product. It would have been obvious to combine the teachings of the prior art by substituting a dried coconut shell. One would have been motivated to do so since Medoff teaches coconut shell can be used as lignocellulosic biomass to produce a fermentation product. KSR B teaches that it is rational to substitute one known, equivalent element for another to obtain predictable results. One would have had a reasonable expectation of success since Lu is directed to an agricultural waste (plant shells) and Medoff teaches either agricultural waste or coconut shell can be used as a biomass in a microbial fermentation. One would have expected similar results since Lu and Medoff are both directed to microbial fermentations using agricultural biomass.

It would have been obvious to combine the teachings of the prior art by using licorice as a lignocellulosic material. One would have been motivated to do so since Lu teaches the use of lignocellulosic agricultural waste and Kooravand et al. teach glycyrrhiza glabra (licorice) is a lignocellulosic agricultural waste. KSR Rationale A indicates that it is scientifically rational to combine prior art elements according to known methods to yield predictable results, when all of the claimed elements were known in the prior art and one skilled in the art could have combined the element as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable. One would have had a reasonable expectation of success since Lu teaches agricultural wastes containing lignocellulose can be used in the disclosed method. One would have expected similar results since both references are directed to lignocellulosic. 

As set forth above, Lu teaches hydrolysis in a cellulase buffer for 6-7 hours. It would have been obvious to try using a 36 hour hydrolysis since Medoff teaches hydrolysis with a cellulase up to 120 hours. The skilled artisan would have had a reasonable expectation of success since Medoff teaches biomass pretreatments can be performed for up to 5 days (24 hours). One would have expected similar results since Lu and Medoff are both directed to microbial fermentations using agricultural biomass.


While Lu teaches using a yeast in a fermentation, the art is silent regarding how the yeast is prepared. It would have been obvious to use a yeast prepared by fermenting grapes. One would have been motivated to do so since Medoff teaches the use of a wine yeast (hence, prepared by fermenting grapes). One would have had a reasonable expectation of success since both references are directed to fermentations that comprise the use of yeast. 

It would have obvious to use said yeast in combination with a lactic acid bacteria and Bacillus subtilis. One would have been motivated to do so since Deka teaches lactic acid bacteria and Bacillus bacteria can be used in a fermentation.  While Medoff suggests yeast and lactic acid bacteria, the art does not explicitly teach using them in the same reaction. One would have been motivated to use yeast and bacteria together do since Bolivar-Telleria teaches a cocktail of enzymes composed of cellulases and hemicellulases that work in synergy is needed to effectively hydrolyze the cellulose and hemicellulose. These enzymes are naturally produced by various fungi and bacteria. Bolivar-Telleria teaches using a combination of microorganisms (cofermentation) can increase ethanol yield. The skilled artisan would use both organisms to improve yield. One would have had a reasonable expectation of success since Bolivar-Telleria teaches both microorganisms can successfully be used in a fermentation to make ethanol. One would have expected similar results each reference is directed to a method of fermenting lignocellulosic materials.

As set forth above, Medoff identifies the dried solids resulting from a fermentation as DDGS. Therefore the microbial fermentation product taught by Lu is interpreted to be a DDGS. While Medoff recovers dried solids (DDGS) from the process, the art does not teach lyophilization. It would have been obvious to lyophilize said solids. One would have been motivated to do so since Lyons teaches the same solids (DDGS) can be lyophilized. One would do so to store the solids as taught by Lyons. One would have had a reasonable expectation of success since Lyons teaches DDGS can be stored. One would have expected similar results since each reference teaches DDGS obtained from fermentation of lignocellulosic material.

As set forth above, Lu teaches application to crops. While the art does not teach explicitly teach application one week before harvest, one would do so to provide nutrients prior to harvesting plants. Absent evidence of criticality, one would choose a time that is optimal for desired growth. While the art does not explicitly teach application to degrade plant pesticide residues, it is Examiner’s position that application as a fertilizer would produce the same affect since the composition is rendered obvious.

While Lu does not explicitly teach the use of 10-15% cellulase, it would have been obvious to optimize the amount of enzyme used. As taught by Medoff, enzymes are used to degrade the lignocellulosic material. Kooravand teaches the amount of enzyme used based on the amount of material to be degraded.  One would optimize the amount of enzyme based on the amount of lignocellulosic material to be treated. The MPEP teaches differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical.

Claim 1 is interpreted to recite a weight ratio of mixture to cellulase buffer of 2:10 to 3:10. As set forth above, Kooravand teaches 20 FPU cellulase for every one gram of GGR lignocellulosic substrate.

While Lu does not explicitly teach the use of the claimed ratio of substrate to cellulase buffer, it would have been obvious to optimize the amount of enzyme used. As taught by Medoff, enzymes are used to degrade the lignocellulosic material. Kooravand teaches the amount of enzyme used based on the amount of material to be degraded.  One would optimize the amount of enzyme based on the amount of lignocellulosic material to be treated. The MPEP teaches differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. 

It would have been obvious to try treating tomato plants with the microbial ferment taught by Lu. One would have been motivated to do so since Lu teaches a natural pesticide and Conrad teaches natural pesticides can be used to treat tomatoes. The skilled artisan would wet the crop since Conrad teaches crops can be sprayed. One would have had a reasonable expectation of success since Lu teaches agricultural products can be treated, and tomatoes are an agricultural product. One would have expected similar results since both references are directed to methods of treating crops.

As set forth above, Lu teaches the microbial ferment is applied to soil. Application to crops is rendered obvious as set forth above. It would have been obvious to fully wet the soil and the crops. Conrad teaches tomatoes must be protected from airborne and soilborne garden pests that attack the foliage and fruits of tomato plants, causing severe damage. Because the microbial ferment is the active ingredient, one would fully wet the crop to protect it from airborne pests, while fully wetting the soil to protect it from soilborne pests. One would have had a reasonable expectation of success since Lu teaches the microbial ferment protects (hence, is safe for) agricultural products.

A method consisting of the claimed steps would have been obvious. Examiner notes steps (1)-(5) are directed to preparing a biomass, hydrolysis of said biomass, fermentation of the biomass to obtain a biological composition, lyophilization, reconstitution in water and application. Lu teaches pretreating a biomass, hydrolysis using cellulase, fermentation to produce a biological composition, drying, reconstitution and application. Examiner notes Lu prepares a biomass, hydrolyzes the biomass, ferments the biomass, dries the resulting filtrate, adds water and applies it as a pesticide. Therefore Lu teaches a method that consists of performing these steps. 
Medoff, Bolivar-Telleria, Kooravand, Lyons, Deka, Popp and Conrad are relied upon because they address deficiencies in Lu related to the lignocellulosic material and fermentation conditions. Therefore claim 1 is rendered obvious (claim 1).
Therefore Applicant’s Invention is rendered obvious as claimed.

APPLICANT’S ARGUMENTS
The arguments made in the response filed on 23 February 2022 are acknowledged. The Applicant notes the previously cited references recite steps which are not claimed. The Applicant argues Medoff is directed to a product that is different than claim 1. The Applicant argues Bolivar-Tellaria disclose the production of bioethanol from coconut husk, while Instant claim 1 is not directed to ethanol production. The Applicant argues Lyons is directed to ethanol production. Further, the Applicant argues the claimed invention achieves superior and unexpected results. Specifically, the method is claimed to significantly reduce the residual content of chlorothalonil in cucumber and tomato, residual content of chlorothalonil in soil and residues of Triazophos in rice.

EXAMINER’S RESPONSE
The arguments are not persuasive. New grounds of rejection have been made above.
A method consisting of the claimed steps would have been obvious. Examiner notes steps (1)-(5) are directed to preparing a biomass, hydrolysis of said biomass, fermentation of the biomass to obtain a biological composition, lyophilization, reconstitution in water and application. Lu teaches pretreating a biomass, hydrolysis using cellulase, fermentation to produce a biological composition, drying, reconstitution and application. Therefore Lu teaches a method that consists of performing these steps. Medoff and Kooravand are relied upon because the teach functional equivalents of the lignocellulosic biomass taught by Lu. Medoff and Bolivar are relied upon because the teach organisms that can be used in the microbial fermentation taught by Lu. As set forth above, Lu teaches drying. The Lyons reference is relied upon because tit teaches microbial ferments can be dried by lyophilization. Therefore a method consisting of the claimed steps would have been obvious.

Examiner acknowledges the alleged unexpected results cited by the Applicant. New grounds of rejection have been set forth above. Because the claimed steps are rendered obvious, the results alleged by the Applicant would have been expected when applied to the crops as recited in claim 1.

			Conclusion	

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIE MOSS whose telephone number is (571) 270-7439. The examiner can normally be reached on Monday-Friday, 8am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is (571) 270-8439.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

					

	/NATALIE M MOSS/           Examiner, Art Unit 1653